(Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Reasons For Allowance

The following is an examiner’s statement of reasons for allowance: 
Claims 1 – 8 are allowable over the prior art since the prior art references, taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious Applicant’s independent claims. 
The Examiner asserts the prior art of record does not reasonably suggest Applicant’s innovative concept and independent claim language, including the whole, of a light intensity determination unit that determines whether or not a light intensity of a second pulsed laser light that is the pulsed laser light branched to the second optical path is in a predetermined range; and  4PRELIMINARY AMENDMENTAttorney Docket No.: Q245556 Appln. No.: National Stage of PCT/JP2017/031800 an information output unit that outputs specifying information for specifying the first pulsed laser light corresponding to the second pulsed laser light of which the light intensity is determined not to be in the predetermined range by the light intensity determination unit to the quantum cryptographic key input apparatus.
AAPA (Applicant Admitted Prior Art as disclosed in as-filed disclosure) is relied upon to teach a quantum cryptographic key output apparatus (reads on a known quantum cryptographic key communication system for transmitting a quantum cryptographic key to a recipient, see AAPA 

Tomita (US Pub. No. 2002/0025041 A1) is relied upon to teach a light intensity monitor (see Figure 1 Light intensity Monitor); however, integrating the teachings of Tomita do not remedy the deficiencies of the prior art of record.
Accordingly, the prior art of record does not suggest Applicant's independent claim language.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Shaw whose telephone number is (571) 270-5191.  The examiner can normally be reached M-TH 6am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Criado can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.


/BRIAN F SHAW/
Primary Examiner, Art Unit 2496